Exhibit 10.10

TERM LOAN SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated June 20, 2011 (the “MLA”), is
entered into as of June 20, 2011 between FARM CREDIT SERVICES OF AMERICA, FLCA
(“Farm Credit”) and GREEN PLAINS SUPERIOR LLC, Superior, Iowa (the “Company”),
and amends and restates the Supplement dated March 15, 2007, as amended and
numbered RI0470T01.

SECTION 1. The Term Loan Commitment. On the terms and conditions set forth in
the MLA and this Supplement, Farm Credit agrees to make loans to the Company
from time to time during the period set forth below in an aggregate principal
amount not to exceed $23,500,000.00 (the “Commitment”). Under the Commitment,
amounts borrowed and later repaid may not be reborrowed.

SECTION 2. Purpose. The purpose of the Commitment was and remains to partially
finance the Company’s construction of a 50 undenatured million gallon (annual)
dry mill ethanol plant, (the “Improvements”) on real property owned by the
Company near Superior, Iowa (the “Property”).

SECTION 3. Term. Intentionally Omitted.

SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:

(A) One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as hereinafter defined] or
required by any other federal law or regulation) per annum equal at all times
to 4.35% above the rate quoted by the British Bankers Association (the “BBA”) at
11:00 a.m. London time for the offering of one (1)-month U.S. dollars deposits,
as published by Bloomberg or another major information vendor listed on BBA’s
official website on the first “U.S. Banking Day” (as hereinafter defined) in
each week, with such rate to change weekly on such day. The rate shall be reset
automatically, without the necessity of notice being provided to the Company or
any other party, on the first “U.S. Banking Day” of each succeeding week, and
each change in the rate shall be applicable to all balances subject to this
option. Information about the then-current rate shall be made available upon
telephonic request. For purposes hereof: (1) “U.S. Banking Day” shall mean a day
on which Agent (as that term is defined in the MLA) is open for business and
banks are open for business in New York, New York; (2) “Eurocurrency
Liabilities” shall have the meaning as set forth in “FRB Regulation D”; and
(3) “FRB Regulation D” shall mean Regulation D as promulgated by the Board of
Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

(B) Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for



--------------------------------------------------------------------------------

periods expiring after the maturity date of the loans and rates may not be fixed
in such a manner as to cause the Company to have to break any fixed rate balance
in order to pay any installment of principal. All elections provided for herein
shall be made telephonically or in writing and must be received by 12:00 Noon
Company’s local time. Interest shall be calculated on the actual number of days
each loan is outstanding on the basis of a year consisting of 360 days and shall
be payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company.

SECTION 5. Promissory Note. The Company promises to repay the loans as follows:
(1) in sixteen equal, consecutive quarterly installments of $1,375,000.00, with
the first such installment due on July 20, 2011, and the last such installment
due on April 20, 2015; and (2) followed by a final installment in an amount
equal to the remaining unpaid principal balance of the loans on July 20, 2015.
If any installment due date is not a day on which Agent is open for business,
then such installment shall be due and payable on the next day on which Agent is
open for business. In addition to the above, the Company promises to pay
interest on the unpaid principal balance hereof at the times and in accordance
with the provisions set forth in Section 4 hereof. This note replaces and
supersedes, but does not constitute payment of the indebtedness evidenced by,
the promissory note set forth in the Supplement being amended and restated
hereby.

In addition, the Company shall also, within ninety (90) days after the end of
fiscal year, make a special payment of an amount equal to 75% of the “Free Cash
Flow” (as defined below) of the Company; provided, however, that: (1) if such
payment would result in a covenant default under this Supplement or the MLA, the
amount of the payment shall be reduced to an amount which would not result in a
covenant default; (2) if such payment would result in a breakage of a fixed
interest rate, the applicable broken funding surcharges would still apply; and
(3) the aggregate of such payments shall not exceed $10,000,000.00. The term
“Free Cash Flow” is defined as the Company’s annual profit net of taxes, plus
the respective fiscal year’s depreciation and amortization expense, minus
allowable capitalized expenditures of $600,000.00 for fixed assets, allowed
distributions to members/owners, and scheduled term loan payments to Agent. This
special payment shall be applied to the principal installments in the inverse
order of their maturity.

SECTION 6. Prepayment. Subject to the broken funding surcharge provision of the
MLA, the Company may on one Business Day’s prior written notice prepay all or
any portion of the loan(s). Unless otherwise agreed by Agent, all prepayments
will be applied to principal installments in the inverse order of their maturity
and to such balances, fixed or variable, as Agent shall specify.

SECTION 7. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.

SECTION 8. Amendment Fee. In consideration of the amendment, the Company agrees
to pay to Agent on the execution hereof a fee in the amount of $20,000.00.

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.



--------------------------------------------------------------------------------

FARM CREDIT SERVICES

OF AMERICA, FLCA

   GREEN PLAINS SUPERIOR LLC

By:

 

    /s/ Kathy L. Frahm

   By:  

    /s/ Ron B. Gillis

Title:

 

    VP Credit

   Title:  

    EVP Finance, Treasurer